Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 76-101 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 51,53,76-86 of copending Application No. 17/483, 075 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘075 renders obvious all the limitations of the present claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 76-80, 85-93, 98-101 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heijman(US 20140147562) in view of Gamay(US 20140106055).
Regarding claims 76-80,85,86,88,90-93, 98,99,101, Heijman teaches a liquid coffee concentrate product wherein the product has a coffee solids level of 6 to 80%, i.e. 6 to 80 Brix(paragraph 44) obtained by a process that comprises hot brewing without adding coffee solids to the coffee concentrate(paragraphs 11 to 17) and wherein the pH of the product does not drop below 5.5 and is shelf-stable for a period of about 6 to about 12 months(paragraph 18, paragraph 64; pH of concentrate remains at a range of 4.8 to 6 from about 6 to 12 months).
Heijman teaches that the concentrates can be used in coffee machines(paragraph 3) but does not specifically teach that the concentrate has a volume not greater than 100ml. However, Gamay teaches liquid coffee concentrates that can be used in Keurig single serve brewer systems for easy convenience(paragraph 102). Keurig single serve brewer systems generally use cartridges with a lid that can be peeled off or punctured that contain less than 100ml coffee concentrate. It would have been obvious to package the coffee concentrate of Heijman into single serve brewer cartridges containing less than 100ml in order to provide an easy and convenient coffee brewing experience for consumers. 
Regarding claims 87 and 100, Gamay teaches that the single serve cartridges are made of plastic(paragraph 102). It would have been obvious to use recyclable plastic as is customary with many packaged materials in order to better protect the environment. 
Regarding claim 89, Heijman in view of Gamay does not specifically teach that the liquid coffee concentrate product is obtained a cold brewing process. However, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Heijman in view of Gamay meets the requirements of the claimed liquid coffee concentrate, Heijman in view of Gamay clearly meets the requirements of the present claims. 

Claim(s) 81-84, 94-96 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heijman(US 20140147562) in view of Gamay(US 20140106055) in view of Colton(US 4938408).
Regarding claim 81-83, 94-96, Heijman does not specifically teach that the liquid coffee concentrate is free of sediment which is obtained by a process that comprises treatment with one or more enzymes. However, Colton teaches a process of making coffee extracts in which enzymes such as pectinase, hemicellulose, and cellulase in order to solubilize insoluble coffee solids and prevent sediment(col 3, line 39-50). It would have been obvious to include enzymes such as pectinase, hemicellulose, and cellulase in the coffee concentrate of Heijman in order solubilize insoluble coffee solids and prevent sediment.
Regarding claims 84 and 97, Heijman in view of Gamay and Colton does not specifically teach that the liquid coffee concentrate product is obtained by filtration. However, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
          Therefore, absent evidence of criticality regarding the presently claimed process and given that Heijman in view of Gamay and Colton meets the requirements of the claimed liquid coffee concentrate, Heijman in view of Gamay and Colton clearly meets the requirements of the present claims. Specifically, Colton teaches reducing sediment through the use of enzymes. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791